              Case 1:12-cr-00604-RA Document 230
                                             229 Filed 07/23/20
                                                       07/22/20 Page 1 of 2



                         ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP
                                                     Attorneys at Law
                                               100 Lafayette Street, Suite 501
                                                   New York, NY 10013

Franklin A. Rothman
Jeremy Schneider                                                                                     Tel: (212) 571-5500
Robert A. Soloway                                                                                    Fax: (212) 571-5507
David Stern

Rachel Perillo

                                                                             July 22, 2020

By ECF
Hon. Ronnie Abrams                                                               Application denied.
United States District Judge
Southern District of New York                                                    SO ORDERED.
40 Foley Square
New York, New York 10007
                                                                                 ______________________
           Re:       United States v. Motley et al.,                             Ronnie Abrams, U.S.D.J.
                     Including AMNON FILIPPI                                     July 23, 2020
                     S2 12 Cr. 604-3 (RA)

Dear Judge Abrams:

        I represent Amnon Filippi, a defendant in the above-referenced matter. I write to
respectfully request that your Honor authorize the early termination of Mr. Filippi’s supervised
release pursuant to 18 U.S.C. § 3583(e). Mr. Filippi made a prior application for early
termination of supervised release by letter dated July 19, 2019 (ECF Doc. 225), which the Court
denied without prejudice to renew at a later date. (ECF Doc. 228). Accordingly, Mr. Filippi
wishes to update the Court on his continued compliance with supervision and seeks to renew his
previous application for termination of supervised release.

        18 U.S.C. § 3583(e) provides that a Court may terminate a term of supervised release at
any time after expiration of one year, “if it is satisfied that such action is warranted by the
conduct of the defendant released and the interest of justice.” Mr. Filippi has been out of prison
since July 27, 2017.1 He was released to a halfway house and then served a term of home
confinement before formally commencing his supervised release on January 22, 2018. Thus,
although he has completed two-and-a-half years of supervised release, Mr. Filippi has been out
of prison for three years and has abided by all conditions and requirements during this period.



1
    The relevant procedural history of Mr. Filippi’s case is detailed in our July 19, 2019 letter.
          Case 1:12-cr-00604-RA Document 230
                                         229 Filed 07/23/20
                                                   07/22/20 Page 2 of 2




Hon. Ronnie Abrams
July 22, 2020
Page Two

         Since making this application one year ago, it is our belief that Mr. Filippi has continued
to be compliant with supervision, reporting to U.S. Probation as required, working as a
professional poker player when he can (which has been limited by the COVID-19 pandemic),
returning from international travel on schedule, and he has not been arrested. He also completed
substance abuse treatment in the fall of 2019. Accordingly, given Mr. Filippi’s continued
compliance, it is respectfully submitted that his exemplary post-release conduct and the interests
of justice warrant early termination of his supervised release. See 18 U.S.C. § 3583(e).

      My office has conferred with Mr. Filippi’s U.S. Probation Officer, Zondra Jackson, who
opposes the instant request. The government, by AUSA Elisha Kobre, also opposes this request.

       If the Court has any questions regarding this application, please contact my office.

                                                             Respectfully submitted,

                                                                     /s/

                                                             Jeremy Schneider

cc:    Elisha Kobre (by ECF & email)
       Assistant United States Attorney

       Zondra Jackson (by email)
       United States Probation Officer
